Citation Nr: 0729330	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral knee 
degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1981 to August 
1981 followed by periods of reserve service, and active duty 
from March 1985 to February 1988.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision in which the RO denied the veteran's claim of 
service connection for bilateral knee degenerative joint 
disease.  In December 2002, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2003, and the veteran's substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) was 
received in August 2003.

In October 2004, the veteran had a hearing before a Veterans 
Law Judge who is no longer with the Board.  A transcript of 
the hearing is associated with the claims file.  In an August 
2006 letter, the veteran was informed that he was entitled to 
another Board hearing.  There is no response of record.

In December 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for further action, to include obtaining additional service 
medical records.  After attempting the requested action, the 
RO/AMC continued the denial of the claim on appeal (as 
reflected in a May 2007 supplemental SOC (SSOC)) and returned 
this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  No chronic knee disability was shown in service, there is 
no medical evidence of degenerative changes of the knees 
within one year of the veteran's separation from service, and 
there is no competent medical evidence linking any current 
knee disability to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee 
degenerative joint disease are not met.  38 U.S.C.A. §§ 101, 
1101, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Clearly, this letter meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing requirements.

Regarding the Dingess/Hartman decision, the Board notes that 
the veteran was notified in a June 2006 letter from the RO 
how disability ratings and effective dates are assigned, and 
the type of evidence that impacts those determinations.  
However, the timing or form of this notice is not shown to 
prejudice the veteran.  As the Board's decision herein denies 
the claim for service connection, no effective date or higher 
rating is being, or is to be, assigned.  Accordingly, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

In its December 2006 remand, the Board directed the RO/AMC to 
ensure that all notice obligations to the veteran arising 
under the VCAA were sent and contained in one letter.  The 
Board finds that the December 2006 letter from the RO/AMC to 
the veteran has fulfilled this duty.  This notice does not 
meet the VCAA's timing requirements.  But the May 2007 SSOC 
reflects readjudication of the claim decided herein.  Hence, 
while this notice was provided after the rating action on 
appeal, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).  The Board thus finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim for service connection, and has 
been provided ample opportunity to submit such information 
and evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and the report of a VA examination, as well as the 
transcript of the veteran's Board hearing and his various 
written statements.  In the Board's December 2006 remand, it 
directed the RO/AMC to make another effort to obtain any 
reports of medical treatment rendered during the veteran's 
National Guard duty that were not already of record, 
specifically the records from Fort Benning, Georgia from 
August 1982.  In the claims file, the RO and the AMC have 
documented their unsuccessful efforts to obtain such records.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

A.  Factual Background

Service medical records are negative for any complaints or 
treatments for the veteran's knees, including his April 1980 
National Guard enlistment examination and examinations dated 
in March 1981 and June 1982.

A private medical record from H.P.B, M.D., dated in July 
1982, between the veteran's two periods of active service, 
shows that the veteran was seen after recently twisting his 
left knee and for complaints of stiffness and soreness after 
a day of strenuous activity during summer camp for R.O.T.C.  
These complaints would resolve quickly, but the knee would 
feel a bit stiff in the morning upon arising.  It was noted 
that there was no swelling of the knee and that it was 
injured previously when the veteran played football.  There 
was full range of motion and no effusion.  There was no 
stress or palpatory tenderness about the knee.  The 
assessment of Dr. H.P.B. was that the pain in the knee was 
probably due to mild knee sprain versus synovitis from 
physical activity.  The physician advised the veteran to 
report to a physician at Fort Benning, where he was scheduled 
for three weeks for airborne school, should he develop any 
swelling of the knee.  

A private September 1984 medical record from Dr. H.P.B. also 
shows the veteran was given a bus driver physical.  There is 
no notation of complaints concerning the knees.

Post service, private medical records from the Gunderson 
Lutheran Tomah Clinic in Wisconsin dated in 1993 reflect that 
the veteran was seen for knee complaints when a state patrol 
cadet.  Since he began physical training in late June 1993, 
he almost immediately had some problems with pain in the 
anterior compartments of each knee.  It was noted that he 
previously had not had a problem in this area.  The veteran 
was attempting to run twice a day, although after about three 
weeks he had to stop and walk much of the time.  A lot of 
morning stiffness and a little bit of intermittent swelling 
were noted.  Tendonitis was diagnosed in July 1993 and some 
crepitus was noted.

Private medical records from T.G.K., M.D., dated between 
August 1994 and October 1996 reflect the veteran's January 
1995 debridement of the medial compartment of the left knee 
and valgus high tibial osteotomy of the left knee.  An X-ray 
noted a loss of 60 percent to 70 percent of the medial 
compartment joint space.

Private medical records from the Walla Walla Clinic dated 
from June 2000 to June 2004 reflect knee X-ray evidence of 
severe osteoarthritis of the bilateral and medial 
compartments, treatment for severe degenerative joint disease 
of the bilateral knees, and the veteran's February 2002 
request for knee braces.  A September 2000 record shows that 
the veteran reported that he had been a paratrooper in 
service, had had severe degenerative joint disease since 
about 1990, and underwent a left tibial osteotomy in 1995 to 
preserve his knees with only minimal improvement.  A January 
2002 record reveals that the veteran's bilateral knee 
osteoarthritis was greater in the left knee than in the right 
knee and that the veteran reported an injury in service when 
he was a paratrooper about 20 years before.  According to 
this record, the veteran had had pain ever since that time, 
but that the pain had grown worse recently leading to 
inactivity, weight gain and other health problems.  The 
veteran complained that both knees swelled and were stiff.  
He said that that he felt the pain all over both knees, but 
noted the left knee was worse than the right knee.  May 2004 
records reflect that the veteran injured his left knee while 
parachute jumping while in service in 1984, that he had 
progressive troubles until 1996 when he had a tibial 
osteotomy, and that he then started having pain in the left 
knee again a couple years ago.  Another May 2004 record 
reveals that the veteran popped his left knee while swinging 
a golf club.  A June 2004 record shows a left knee 
arthroscopy with debridement.

In his January 2002 claim, the veteran contends that he was 
diagnosed with a "knee sprain" during his participation at 
airborne school at Fort Benning, Georgia, in August 1982.  He 
said that subsequent physical examinations during his active 
duty career revealed "arthritis" in his knees, which was 
never treated.  During his inactive reserve obligation, he 
said that he was advised to undergo a tibial osteotomy to 
help repair damage caused by the combination of malalignment 
of his knees, coupled with heavy physical exertion.  He said 
that this operation failed to correct the problem.  Recently, 
because of increasing pain and limitation of arthritis, he 
was diagnosed by an orthopedic surgeon with bilateral, medial 
compartment, degenerative joint disease.  He said that he 
faced a future of total knee replacements.  

In a March 2002 statement, the veteran stated that he first 
noticed problems with his knees while in basic training in 
June 1980 at Fort Knox, adding that his pain eventually 
became more frequent and intense as time went on.  He 
developed a noticeable limp during airborne school in July 
and August 1982 and was sent to a physician who diagnosed 
tendonitis.  He said that he resigned his commission in part 
because it was becoming almost impossible to complete the 
two-mile run for the physical fitness test.  Since that time, 
the veteran's condition worsened to the point where he needs 
total joint replacement surgery in both knees.  Because he 
was too young for such surgery, the veteran said he was 
forced to wear full-leg braces (unloader braces) on both 
knees.

The veteran underwent a VA examination in August 2002.  The 
veteran complained of pain in the knees at rest, worse on the 
left.  He described it as throbbing pain, usually worse after 
activity.  The veteran did have some weakness in the knees, 
again worse on the left, and after activity.  He reported 
that he was stiff after inactivity, worse on the left, and he 
limbered up in about 30 minutes.  It was noted that the 
veteran sometimes had redness of the knees after activity and 
some swelling after activity.  This was the same bilaterally.  
The swelling went down by morning.  He had no local heat of 
the knees.  He reported instability of the knees, locking and 
giving way, all worse on the left.  The locking was worse 
after inactivity.  Lack of endurance also was noted for both 
knees.  Flare-ups of pain on both knees was noted.  This pain 
was sharp and shooting with a "bone on bone" sensation.  
The veteran stated that he could walk 400 meters and then he 
would have to stop because of severe pain in the knees.  It 
was noted that the pain built up during that period of time.  
The veteran stated that stiffness of the knees preceded 
worsening of pain when climbing stairs.  When the veteran 
stood for two or three minutes he had pain in both knees, 
worse on the left.  The veteran related that he could not run 
or jog or carry more than 20 or 30 pounds.  He wore leg 
braces bilaterally whenever active.  The veteran, who weighed 
approximately 292 pounds, had been told to reduce to 220 
pounds.

According to the VA examination report, the veteran was in 
the National Guard and ROTC from 1980 to 1985, and then 
served on active duty with the Army from 1985 to 1988.  In 
1982, he noticed stiffness and then throbbing pain after 
activity.  Pain continued even though he rested after 
activity.  Even in 1982, the left knee was worse than the 
right knee.  The condition gradually worsened so that after 
about three or four months he was seen by the medics and a 
physician.  The veteran was initially told that he had 
tendonitis.  Over the years, the pain and disability in the 
veteran's knees, worse on the left, gradually worsened.  By 
1987, the veteran reported that he could tell there was 
crepitus in the knees.  He resigned from the service in 1988 
because he could not pass the physical and had too much 
trouble with his knees.  The veteran told the examiner that 
X-rays in 1988 showed that he had degenerative joint disease.  
In 1993, he reported that he was told that he had 
degenerative joint disease in the medial compartments of both 
knees.  An orthopedic surgeon operated on the left knee in 
1995 when the veteran was told that he would eventually need 
a left knee replacement.  By 2000, the right knee was worse 
and the veteran was told that he should have surgery on the 
right knee, but he held off.  The veteran reported to the 
examiner that his private orthopedic surgeon told him that 
replacement of his left knee should be postponed as long as 
possible as long as he could tolerate the pain.  He also was 
told that he will need a total replacement of his right knee 
because it has worsened.

On physical examination, the veteran was five feet six inches 
tall and that he weighed 306.2 pounds.  There was no gross 
deformity, swelling, tenderness or discoloration of the right 
knee.  The right ankle and right hip showed no evidence of 
pain or deformity and had full range of motion.  As to the 
left knee, some slight tenderness over the left patella was 
noted, slightly distal to the patella in the midline.  There 
was no fluctuation or evidence of swelling, and there was no 
discoloration or other abnormality, except for the fact that 
the veteran had a 8-centimeter scar that was horizontally 
placed and lateral, about 4 centimeters below the lower edge 
of the patella starting in at the level of the lateral edge 
of the patella.  The scar was white, 2 millimeters in width 
and was well healed.  Crepitus was noted in certain positions 
during examination of the left knee.  Muscular strength and 
girth appeared equal, bilaterally.  The veteran experienced 
pain deep to the patella with extension of the lower legs and 
on movement against pressure, approximately equally 
bilaterally.  On ambulation, the veteran had good posture and 
a good carrying angle and a fairly normal gait.  There was no 
limping or guarding.  When the examiner viewed ambulation 
without braces, the veteran had pain in each knee with weight 
bearing, worse on the left.  The veteran did not have pain in 
the knees with just slow walking with his braces on.  
Diagnoses included: injuries to the left knee, post op tibial 
osteotomy, debridement, and tightening of tendons, with 
residual marked wearing down of cartilage, degenerative joint 
disease and bony sclerosis in the medial compartment, 
chondromalacia, and limitation of movement due to pain; and 
injuries to the right knee with probable wearing down of 
cartilage and degenerative joint disease in the medial 
compartment, with limitation of movement due to pain.  Total 
knee replacement for both knees was noted as a future 
possibility.

In a September 2004 statement, the veteran stated that he 
received medical attention at Fort Benning on or about August 
10, 1982, while attending airborne school.  He said 
tendonitis was noted in his medical records.  He also said 
that he did not undergo an exit physical when he left the 
service in February 1988 because he had nothing more than 
knee pain and loss of function and had no idea that they were 
signs of a chronic, disabling problem.  He also contended 
that the onset of his chronic problems was not in 1993 during 
state patrol training because it was only 18 weeks in 
duration.  This training provided the veteran with the 
opportunity to present undeniable medical evidence that he 
could not walk.  The veteran asked that his disability be 
considered as due to service because he was 17 years old when 
he entered basic training and he was 19 when he graduated 
from airborne school, he resigned his Army commission at 25 
when he could no longer run to service standards, he had a 
tibial osteotomy (with a recommendation for a second 
procedure on his other knee) at 30, and he received a 
recommendation for total knee replacement surgery at age 35.

During his Board testimony at the RO in October 2004, the 
veteran testified that he had knee problems before service; 
that he developed tendonitis while playing football his 
senior year in high school.  He testified that there was 
really nothing wrong with his left knee when he began 
service, though he noticed some tendonitis during a run in 
basic training.  Airborne school at Fort Benning was the 
first time he actually went to see a physician in service 
about his knees.  He had three jumps to go to qualify and did 
not want to get washed out.  The doctor told him that it was 
tendonitis, but said there was crepitus in the knee when he 
felt the knee.  The veteran testified that his knees got 
worse during service, but that they were never x-rayed and he 
was never placed on limited duties.  Post service, in 1993, 
the veteran said that a doctor told him, about two or three 
weeks into state patrol academy training when he had trouble 
walking, that the veteran had problems in the anterior 
compartments of each knee and that it was time to leave the 
training program because he had something wrong.  He had his 
first surgery on his left knee in 1995.  The right knee had 
not been operated on at the time of the hearing.  A private 
physician told the veteran that his injury was caused by 
malalignment and that he had the same problem-degenerative 
joint disease-in both knees.  The veteran also testified 
that he did not know that he had degenerative joint disease 
in the knees until 1990; before that he was told his problem 
was tendonitis.  The veteran said he believed that this 
change in diagnosis was more an increased understanding of 
his medical problem rather than some change in the knee.  He 
also said that the doctor he saw at Fort Benning in 1982 was 
the first to tell him that he had crepitus in the knees.  The 
veteran testified that he wore braces for stabilization.  

B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2006).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2006). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within a prescribed period after discharge from 
service (one year for arthritis), even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Initially addressing the question of current disability, the 
Board notes that the post service record as noted above is 
replete with assessments of bilateral knee degenerative joint 
disease.  The Board also notes that the August 2002 VA 
examiner diagnosed the veteran with degenerative joint 
disease in both knees.  While this evidence supports a 
finding of current knee disability, the claim must, 
nonetheless, be denied because no chronic knee disability (to 
include arthritis) was shown in service or within one year of 
service nor is there competent medical evidence linking his 
current bilateral knee disability to service.

As noted above, the medical evidence does not reflect the 
presence of any chronic knee disability during the veteran's 
period of active service.  Service medical records do not 
show any complaints of, or treatments for, knee problems 
while in service.  Even the veteran admits that he did not 
undergo a discharge examination when he left the service in 
February 1988, because he had nothing more than knee pain and 
loss of function.  Unfortunately, all efforts to locate 
medical records from the veteran's presence at an airborne 
school in Fort Benning when, as he testified, a doctor told 
him that he had crepitus in the knee, have proved 
unsuccessful.  The Board notes, however, that pain, alone, 
without evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  There is no medical 
evidence of arthritis confirmed by x-rays in either knee 
during service or within a year of discharge from service.  

Further, there is no competent and persuasive evidence of a 
nexus between any knee disability-to include degenerative 
changes-and service.  While January 2002 and May 2004 
private medical records from the Walla Walla Clinic refer to 
the veteran's knee problems dating back to parachute jumping 
in service, these appear to be mere reiterations of the 
veteran's reported history.  Relationship to service based 
upon the veteran's narrative or history is not competent 
medical evidence.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  As the claims file contains no competent 
evidence of record associating the appellant's post-service 
diagnosis of degenerative joint disease of both knees with 
his service (either from disease or injury incurred in or 
aggravated while performing verified ACDUTRA or from injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA)), service connection for this disorder 
is not warranted.

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced in hearing testimony and 
written statements.  However, to whatever extent these 
assertions are being offered on the medical nexus question, 
the Board points out that questions of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran is a layperson without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
any lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for bilateral knee degenerative 
joint disease must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral knee degenerative joint 
disease is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


